In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-15-00201-CR

MICHAEL RAY SENN, Appellant                §   On Appeal from the 213th District
                                               Court

                                           §   of Tarrant County (1308222R)

V.                                         §   October 15, 2020

                                           §   Memorandum Opinion by Justice
                                               Bassel

THE STATE OF TEXAS                         §   (nfp)

                                JUDGMENT ON REMAND

       This appeal is on remand from the Court of Criminal Appeals.

       This court has again considered the record on appeal in this case and holds that

there was no error in the trial court’s judgments. It is ordered that the judgments of

the trial court are affirmed.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel